Exhibit UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) OFFICE OF UNITED STATES TRUSTEE - REGION 3 FOR THE QUARTER ENDING April 4, 2009 TABLE OF CONTENTS Statement/Report Page Number Post-Confirmation Quarterly Summary Report 2 Consolidated Balance Sheet 3 Allocation of Disbursements among Legal Entities 4 Page 1 OFFICE OF THE UNITED STATES TRUSTEE - REGION 3 POST-CONFIRMATION QUARTERLY SUMMARY REPORT Debtor's Name: Hancock Fabrics, Inc. and Subsidiaries Bankruptcy Number: 07-10353 Date of Confirmation:August 1, 2008 Reporting Period (month/year):January 4 - April 4, 2009 (in 000's) Beginning Cash Balance: 4,169 All receipts received by the debtor: Cash Sales: 65,860 Collection of Accounts Receivable: 94 Proceeds from Litigation (settlement or otherwise): 0 Sale of Debtor’s Assets: 33 Capital Infusion pursuant to the Plan: 0 Total of cash received: 65,987 Total of cash available: 70,156 Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor: Disbursements made under the plan, excluding the administrative claims of bankruptcy professionals: (754 ) Disbursements made pursuant to the administrative claims of bankruptcy professionals: (206 ) All other disbursements made in the ordinary course: (66,511 ) Total Disbursements (67,471 ) Ending Cash Balance 2,685 Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge and belief. Date: April 28, 2009 Signature: /s/ Robert W. Driskell Name/Title: Robert W. Driskell Chief Financial Officer Page 2 Balance Sheet (in 000's) January 3, April 4, 2009 2009 Assets Current assets: Cash and cash equivalents 4,169 2,685 Receivables, less allowance for doubtful accounts 2,909 2,815 ** Inventories 106,194 101,803 Income taxes refundable - - Prepaid expenses 2,248 1,679 Total current assets 115,520 108,982 Property and equipment, at depreciated cost 45,822 44,207 Other assets 9,437 8,416 Total assets 170,779 161,605 Liabilities and Shareholders' Equity Liabilities not subject to compromise Accounts payable 23,001 20,290 Credit facility: Revolver 33,376 30,882 Credit facility: Notes 20,423 20,859 Discount on Notes (10,686 ) (10,104 ) Accrued liabilities 14,366 14,234 Other pre-petition obligations 2,154 2,418 Capital Lease Obligations 3,284 3,271 Postretirement benefits other than pensions 9,112 2,508 Pension and SERP liabilities 5,584 21,854 Other liabilities 8,071 8,006 Liabilities subject to compromise Accounts payable - - Accrued liabilities - - Income taxes payable - - Capital Lease Obligations - - Postretirement benefits other than pensions - - Pension and SERP liabilities - - Other liabilities - - Total liabilities 108,685 114,218 Total shareholders' equity 62,094 47,387 Total liabilities and shareholders' equity 170,779 161,605 ** The Company elected to change its method of valuing inventory in the fourth quarter of 2008 from last-in, first-out (LIFO) to the weighted average cost method, which resulted in the elimination of a LIFO reserve of approximately $42.1 million. Page 3 Allocation of Disbursements among Legal Entities For the Post-Confirmation quarterly period ending April 4, (in 000's) Case # January3, 2009 April 4, 2009 Hancock Fabrics, Inc. 07-10353 38,960 31,936 Hancock Fabrics, LLC 07-10360 2,225 1,801 Hancock Fabrics of Michigan, Inc. 07-10354 0 0 HF Merchandising, Inc 07-10358 38,448 33,054 Hancockfabrics.com, Inc. 07-10357 557 652 ** HF Enterprises, Inc. 07-10359 5 14 HF Resources, Inc. 07-10356 5 14 80,200 67,471 Revenue allocation by entity January3, 2009 April 4, 2009 Hancock Fabrics, Inc. 77,737 62,433 Hancock Fabrics, LLC 3,410 2,416 Hancock Fabrics of Michigan, Inc. - - Hancockfabrics.com, Inc. 1,712 1,105 82,859 65,954 Footnote: Provided for the purpose of calculating the US Trustee fees under 28 USC Section 1930 (a). Expenses were allocated to Hancock Fabrics, Inc., Hancock Fabrics, LLC, Hancock Fabrics MI, Inc., and Hancockfabrics.com, Inc. based on the revenue of the entities.The amounts for HF Merchandising, Inc., HF Enterprises, Inc. and HF Resources, Inc. were based on actual expenditures. ** Expenses relative to Hancockfabrics.com were not properly stated in the previous reporting period and have been corrected on this current report Page4
